IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN HART,                                 : No. 289 EAL 2021
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
PHILADELPHIA INQUIRER, PBC,                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.